Citation Nr: 0735188	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a left ring finger distal 
phalanx sprain with left middle finger proximal 
interphalangeal joint arthritis, status post trauma (non-
dominant).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to April 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the RO.  
The RO, in pertinent part, awarded a 10 percent evaluation 
effective in August 2000 for the service-connected residuals 
of a left ring finger distal phalanx sprain with left middle 
finger proximal interphalangeal joint arthritis, status post 
trauma (non-dominant).  

The appeal is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the veteran.  

In the veteran's May 2005 VA Form 9, he requested a Board 
hearing to be held at his local VA office.  Therefore, the 
appeal must be remanded so the veteran can be afforded a 
hearing as requested by the veteran.  38 C.F.R. § 20.704 
(2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the next available opportunity.  Should 
the veteran withdraw his hearing request, 
or otherwise indicate that he no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.  Any indicated development should 
be undertaken in this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


